DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 4, 15-39, 42-44, 46, 49-51, and 53-65 have been cancelled.
Claims 1-3. 5-14, 40, 45, 47, 48, 52, and 66 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December 2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-6, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent No. 5,469,847 to Zinreich et al. “Zinreich”, in view of U.S Patent Application Publication No. 2013/0274596 to Azizian et al. “Azizian”.

Regarding claim 1, Zinreich discloses an anatomical marker (“adhesive surface marker…The markers provide means for marking patients”, Abstract; multi-modality surface marker 10, Col. 3, lines 60-67), the marker comprising: 


    PNG
    media_image1.png
    554
    843
    media_image1.png
    Greyscale

Annotated Fig. 2 of Zinreich

a first material observable to a first imaging modality, the body comprising the first material (gel 12, Col. 3, lines 61-67; “The gel 12 has a mobile phase suitable for MRI imaging by commercial machines and is sufficiently X-Ray-opaque for adequate imaging on CT or X-Ray”, Col 3, line 61 – Col 4, line 4); and 
a second material observable to a second imaging modality, the body comprising the second material (a liquid imaging agent can be injected into the sealed well 18, see Fig. 6, which is sealed by a top membrane 28, and plastic disk 26, Col. 4, lines 50-61, the liquid imaging agent in the sealed well 18 would read on the body comprising the second material;  the liquid imaging agent is observable with PET scans, Col. 4, lines 50-61); 
wherein: the first material is different from the second material (the first material is a gel, Col. 3, lines 61-67, such as a proprietary hydrogel, Col. 4, lines 32-37, and the second material is a liquid imaging agent detectable by PET, Col. 4, lines 50-61); 

the body is configured to secure to an external surface of an anatomical feature without penetrating the external surface (the marker has an adhesive 30, with a removable backing 22, Col. 4, lines 5-23; Fig. 10, Ref. 30 for adhesive, and Ref. 22 for removable backing; “remove the marker from the backing 22 and apply it to the desired location on a patient’s skin”, Col. 4, line 62 - Col. 5, line 3; this reads on wherein the body is configured to be secured to the external surface of an anatomical feature, i.e. patient’s skin, without penetrating the external surface); and 
the first and second imaging modalities obtain their images without using light in a visible spectrum (the first imaging modality is suitable for MRI imaging by commercial machines and is sufficiently X-Ray-opaque for adequate imaging on CT or X-Ray”, Col 3, line 61 – Col 4, line 4, which are all imaging modalities that obtain their images without using light in a visible spectrum; the second imaging modality is PET, Col. 4, lines 50-61, which is well known to use gamma rays to obtain images, which is not in the visible spectrum) .  
However, Zinreich does not explicitly disclose wherein the second imaging modality is fluorescent imaging.
Azizian teaches wherein the imaging modality is fluorescent imaging for imaging an anatomical marker (Paragraph 0070, 0072).  Azizian teaches using an anatomical marker (“fluorescent marker”, Paragraph 0070) generated from fluorescent dyes (Paragraph 0070, 0072).  The fluorescent dyes are imaged through excitation with NIR (near-infrared) light, and detected by the imaging device.  Further, NIR light is different from the visible or visual spectrum (Paragraph 0070), since it is well known in the spectroscopy art that NIR falls just outside the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zinreich's invention wherein the liquid imaging agent is a fluorescent dye, and a second imaging modality is fluorescent imaging, as taught by Azizian, since the fluorescent dyes can be readily injected (Paragraph 0065), and using the fluorescent dye would make the marker optically detectable.  Further, modifying the liquid imaging agent of Zinreich to include fluorescent dyes to be detectable by fluorescent imaging is merely a simple substitution of one known element (one known visible material) for another (a different known visible material) to obtain predictable results of visualizing a marker (MPEP 2143).

Regarding claim 2, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.  
	Zinreich further discloses the gel 12 has a mobile phase suitable for MRI imaging (Col. 3, lines 61-67).  Additionally, Zinreich discloses a liquid imaging agent that can be injected into the sealed well 18 (Col. 4, lines 50-61).  Both materials can be broadly interpreted as a contrast agent.

	Regarding claim 3, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.
	Zinreich further discloses the gel 12 is sufficiently X-Ray-opaque for adequate imaging on CT or X-Ray (Col. 3, line 61 – Col. 4, line 4).  This would read on the first material comprises a radio-opaque material.

Regarding claim 5, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, the combination of Zinreich and Azizian teaches where the second material comprises a fluorescent dye. Zinreich discloses the second material is a liquid imaging agent that can be injected into the sealed well 18 (Col. 4, lines 50-61), and Azizian teaches wherein the injectable imaging agent is a fluorescent dye (Paragraph 0065). See motivation of claim 1. 

Regarding claim 6, the modification of Zinreich and Azizian disclose all the features of claim 5 above.
Azizian further teaches wherein the fluorescent dye is indocyanine green (ICG).  Azizian teaches the markers can be generated by techniques such as by mixing fluorescent dye, e.g. indocyanine green (ICG) (Paragraph 0072).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zinreich and Azizian, wherein the fluorescent dye is indocyanine green, as further taught by Azizian, in order to have a dye where a high signal to noise ratio is observed outside the visible spectrum, while having emission and excitation wavelengths away from peak absorption wavelengths for water and hemoglobin (Azizian, Paragraph 0072), that may interfere with detecting the fluorescent dye.  Further, the use of indocyanine green as the fluorescent dye is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 8, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.  


Regarding claim 9, the modifications of Zinreich and Azizian disclose all the features of claim 1 above. 
Zinreich teaches the marker also has an adhesive 30, with a removable backing 22 (Col. 4, lines 5-23; Fig. 10, Ref. 30 for adhesive, and Ref. 22 for removable backing), remove the marker from the backing 22 and apply it to the desired location on a patient’s skin (Col. 4, line 62 - Col. 5, line 3).  This reads on wherein the body is configured to be attached to the anatomical feature using one or more adhesives.
However, Zinreich does not explicitly disclose wherein the adhesive is a bio-adhesive.
Azizian teaches using a glue to attach the markers (Paragraph 0065), wherein the glue is biocompatible (Paragraph 0072), which reads on a bio-adhesive.   
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zinreich and Azizian, wherein the adhesive is a bio-adhesive, as further taught by Azizian, in order to have an adhesive that can be directly applied to bodily tissue (Azizian, Paragraph 0065).

Regarding claim 14, the modifications of Zinreich and Azizian disclose all the features of claim 1 above
Zinreich further discloses a liquid or gel comprising the first and second materials.  As disclosed in the claim 1 rejection above, the first material is a gel (gel 12, Col. 3, lines 61-67) and the second material is a liquid imaging agent (Col. 4, lines 50-61).
  
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zinreich, in view of Azizian, and further in view of U.S Patent Application Publication No. 2006/0293581 to Plewes et al. “Plewes”.

Regarding claim 7, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.
Zinreich discloses wherein the first material has a mobile phase suitable for MRI imaging (Col. 3, lines 61-67). 
However, the modifications of Zinreich and Azizian do not explicitly disclose wherein the first material comprises a gadolinium-based agent. 
Plewes teaches where the first material comprises a gadolinium-based agent.  Plewes teaches an imaging marker with a gel matrix (Abstract), wherein the gel can contain soluble paramagnetic species/contrast agent (Paragraphs 0012, 0040) such as Gadolinium (Paragraph 0040).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zinreich and Azizian, wherein the first material comprises a gadolinium-based agent, as taught by Plewes, in order to induce an increase in T1 relaxivity yielding increased signal on T1 weighted MRI (Plewes, Paragraph 0040) to improve MR visibility.   

Regarding claim 13, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Zinreich disclose a gel 12 with a mobile phase suitable for MRI imaging that would read on a first material.  Zinreich further discloses the gel is a hydrogel (Col. 4, lines 32-36), which would read on superabsorbent polymers as defined by the instant specification (“the superabsorbent polymers may be a hydrogel”, Paragraph 0027).
Zinreich further discloses the second material is contained by the one or more superabsorbent polymers.  As show in Fig. 6, the liquid imaging agent (Col. 4, lines 50-61), is contained in sealed well 18, that is formed by the gel 12.  
However, the modifications of Zinreich and Azizian do not explicitly disclose wherein the second material is absorbed by the polymer.  
Plewes teaches a gel matrix (Abstract) or large gel volume (Paragraph 0040) wherein a number of different contrast generating materials such as a soluble paramagnetic or fluorescent material can be incorporated (Paragraph 0040).  This reads on the second material being absorbed by the polymer.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zinreich and Azizian, wherein the second material is absorbed by the polymer, as taught by Plewes, in order to incorporate the second material into the polymer to allow the polymer to have different contrast generating materials (Plewes, Paragraph 0040) so that the material can be multi-modal (Plewes, Paragraph 0011)

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zinreich, in view of Azizian, and further in view of U.S Patent No. 8,798,716 to DeSena et al. “DeSena”.

Regarding claim 10, the modifications of Zinreich and Azizian disclose all the features of claim 8 above.
However, the modifications of Zinreich and Azizian do not explicitly disclose wherein a shape of the hollow shell is varied to identify the marker.
DeSena teaches wherein a shape of the hollow shell is varied to identify the marker.  DeSena teaches the fiducial marker 10 has a detectable shape (Col. 8, line 63 – Col. 9, line 14), wherein the marker can have various shapes as permitted by filling a membrane with a liquid or other type of material (Col. 9, lines 1-14).  This reads on wherein the shape of the hollow shell (i.e. membrane) is varied to identify the marker (detectable shape).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zinreich and Azizian, wherein a shape of the hollow shell is varied to identify the marker, in order for the markers to have a detectable shape (DeSena, Col. 8, line 63 – Col. 9, line 14) when imaged.

Regarding claim 11, the modifications of Zinreich, Azizian, and DeSena disclose all the features of claim 10 above.
Zinreich discloses wherein the shape is a circular cylinder (See Figs. 1-4, and 6; the shape of the marker can clearly be identified as a circular cylinder in the figures).
Additionally, DeSena teaches the marker can have a cross-section having a cross-sectional shape and wherein the cross-sectional shape is selected from the group consisting of substantially cylindrical, substantially toroidial, substantially spherical, substantially tubular, substantially polyhedronic, substantially rectangular, substantially pyramidal, substantially conical, a conic section, substantially cubic, substantially triangular, substantially circular, 

Regarding claim 12, the modifications of Zinreich, Azizian, and DeSena disclose all the features of claim 10 above
Zinreich further discloses wherein the shape of the hollow shell has a major axis configured to be aligned with the anatomical feature (See Figs. 1-4, and 6).  As seen in annotated Fig. 1, the shape of the hollow shell has a major axis.  With the adhesive being on the underside of the marker (Fig. 10, Ref. 30 for adhesive, and Ref. 22 for removable backing) when applied to the patient’s skin (Col. 4, line 62 - Col. 5, line 3), the major axis would be aligned with the skin (i.e. anatomical feature).  


    PNG
    media_image2.png
    569
    888
    media_image2.png
    Greyscale

Annotated Fig. 1 and 6 of Zinreich

Claims 40, 45, 48, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication No. 2013/0158565 to Anvari et al. “Anvari”, in view of U.S Patent Application Publication No. 2011/0130659 to Cinquin et al. “Cinquin”, further in view of U.S Patent Application Publication No. 2014/0163736 to Azizian et al. “Azizian ‘736”, and further in view of U.S Patent Application Publication No. 2017/0000380 to “Gotman”.

Regarding claim 40, Anvari discloses a computer-assisted medical device (robotic system with medical insertion device which includes a mounting arm, an interface connected to the mounting arm for interfacing with a medical instrument, a mechanism for movement of the medical instrument or a part of the medical instrument in an insertion direction, Paragraphs 0008, 0009) comprising:
a control unit (“controller”, Paragraph 0095; Fig. 11, Ref. 20) comprising one or more processors (“include one or more microprocessors or processors”, Paragraph 0095); 
an articulated arm comprising one or more joints (“a pivot connection between the carriage and the distal end of the mounting arm to permit pitch or yaw of the mounting arm”, Abstract; Paragraphs, 0047, 0048, 0056); [Examiner notes that the articulated arm of Anvari reads on the second articulated arm with one or more second joints of the instant application];
a medical tool mounted to a distal end of the articulated arm (“medical insertion device includes a mounting arm”, Abstract; See Fig. 1D, distal end of arm, Ref. 120, comprises a holder, Ref. 126 for holding a medical instrument, Ref. 120; Paragraph 0052);
wherein the control unit:
obtains one or more first images (MR images, Paragraph 0083) from a second imaging device (MRI, Fig. 11, Ref. 36), intra-operatively during a procedure (“intra-operative”, Paragraph 0102; “registering multiple images to each other and to the patient, tracking instruments intra-operatively and Subsequently translating this imagery for real time use in the robot space”, Paragraph 0103), the second imaging device using a first imaging modality (MRI, Fig. 11, Ref. 36);
determines first coordinates of one or more anatomical markers (fiducials, Fig. 1A, Ref. 113 and 113a) relative to an anatomy of a patient based on content of the first images (“The 
obtains one or more second images (Paragraph 0095, 0103-0105) from the first imaging device using a second imaging modality (X-Ray, IR markers, chemical markers, or RF devices Paragraph 0104) intra-operatively during the procedure (”intra-operative”, Paragraph 0102; “registering multiple images to each other and to the patient, tracking instruments intra-operatively and subsequently translating this imagery for real time use in the robot space”, Paragraph 0103); and 
determines second coordinates of one or more anatomical markers relative to the medical tool based on content of the second images (Paragraph 0104, 0105);
[Examiner notes that Anvari discloses that MR, X-Ray, IR, RF, and chemical markers may be used for image registration, which would infer that images would be taken by MRI, X-Ray, camera, or ultrasound that is part of the detector subsystem (Fig. 11, Ref. Ref. 28) for the image registration for both intraoperative tracking of the surgical robot as well as tracking of the surgical instrumentation (Paragraph 0104).  Additionally, the image registration of the different subsystems of the detector can create control loop system between the detector and the robotic surgical instruments to define keep-out and work within zones for surgical task (Paragraph 0103), where more than one subsystem can be used to provide the control  loop between the subsystems and the robotic surgical instruments (Paragraph 0095).  Therefore, it is inferred that more than one imaging device and modality can be used for anatomical marker tracking for image registration to control the surgical robot and medical instrument.]
However, Anvari does not explicitly disclose wherein the one or more multi-modal anatomical markers imaged by the first and second imaging modality and used to determine first and second coordinates are the same one or more multi-modal anatomical markers, and wherein the one or more multi-modal anatomical markers are secured to the patient.

obtaining one or more second images from the first imaging device using a second imaging modality (“ultrasound imaging means allowing ultrasound images of the operative site to be obtained”, Paragraph 0052) intra-operatively during the procedure (“during surgery”, Paragraph 0052); and
determining coordinates of one or more multi-modal anatomical markers (“three markers positioned in the operative site…can be viewed both by the endoscopic camera and by the ultrasound imaging device”, Paragraph 0014, Paragraph 0061) obtained from the ultrasound image (“the acquired ultrasound data is processed to determine the position of the markers”, Paragraph 0096) and by the endoscopic camera (“By observing these markers through the endoscopic camera, n two-dimensional points Bi are obtained”, Paragraph 0097), wherein the one or more multi-modal anatomical markers are secured to the patient (“They may for example be placed on or attached to some organs in the region of interest of the operative site”, Paragraph 0065);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Anvari's invention wherein the one or more multi-modal anatomical markers imaged by the first and second imaging modality and used to determine first and second coordinates are the same one or more multi-modal anatomical markers, and wherein the one or more multi-modal anatomical markers are secured to the patient, as taught by Cinquin, in order to allow cross-mapping of the imaging data from 
However, the modifications of Anvari and Cinquin do not explicitly disclose:
a first articulated arm comprising one or more first joints; 
first imaging device mounted to a distal end of the first articulated arm;
wherein the control unit: 
registers the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms.  
Azizian ‘736 teaches a computer assisted surgical device (Abstract) with:
a first articulated arm comprising one or more first joints (“second robot arm includes a second plurality of joints and a second plurality of links that are coupled together to provide redundant degrees of freedom movement”, Paragraph 0041); 
a first imaging device mounted to a distal end of the first articulated arm (“second movable arm coupled to an image capturing device”, Abstract); and 
registering the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms (Paragraph 0086, 0087, 0089, 0092, 0094, 0103).  
[Azizian ‘736 teaches a robotic system with a first arm having a manipulatable device such as tool instruments (Fig. 9, Ref. 31, 33, and 35) mounted at the distal end of the arm (See Fig. 9).  The robotic system also has a second movable arm coupled to an image capturing device (Abstract, Paragraph 0086).  The first image capturing device is manipulatable by its robot arm 1012 (or other motorized mechanism) to capture a plurality of two-dimensional image slices or projections of an object at the work site from which a three dimensional model of the object may be computer generated without prior knowledge of the shape of the object using an imaging modality such as ultrasound, X-ray fluoroscopy, Computed Tomography (CT), and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Anvari and Cinquin, wherein the treatment planning and/or delivery system includes a first articulated arm comprising one or more first joints, a first imaging device mounted to a distal end of the first articulated arm, wherein the control unit registers the medical tool to the anatomy of the patient based on the first and second coordinates and kinematic models of the first and second articulated arms, as taught by Azizian ‘736, in order to be able to  support the first imaging device with a robot arm so that it can be independently operated or moved  (Azizian ‘736, Paragraph 0003) to better capture the working end of the medical instrument (Azizian ‘736, Paragraph 0012), and therefore implement a collision avoidance system implemented by image registration and kinematic data.
However, the modifications of Anvari, Cinquin, and Azizian ‘736 do not disclose wherein the one or more multi-modal anatomical markers includes a body comprising a first region observable by the first imaging modality and comprising a second region observable by the second imaging modality.

Gotman teaches wherein at least one of the one or more multi-modal anatomical markers (“multimodal fiducial marker”, Paragraph 0049, Fig. 6, Ref. 600) includes a body comprising a first region observable by the first imaging modality and comprising a second region observable by the second imaging modality (Paragraph 0049; Fig. 6).  Gotman teaches a multimodal fiducial marker (Fig. 6, Ref. 600) wherein a first portion (Fig. 6, Ref. 610) of the multimodal marker may be a radiopaque material for detection by CT, fluoroscopy, and other x-ray based systems (Paragraph 0049).  Gotman further teaches the multimodal marker contains a second portion (Fig. 6, Ref. 620) may be detected by a second modality such as PET, micro PET, SPECT, and micro SPECT (Paragraph 0049).  Gotman teaches that the second portion may be comprised of a porous material which absorbs detectable material such as radioactive material for imaging using PET or similar modalities (Paragraph 0049).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Anvari, Cinquin, and Azizian ‘736, wherein the anatomical markers is multi-modal and at least one of the one or more multi-modal anatomical markers includes a body comprising a first region observable by the first imaging modality and comprising a second region observable by the second imaging modality, as taught by Gotman, in order for the marker to be detected by different image modalities for image registration (Gotman, Paragraph 0047) and therefore anything attached to the markers so that so that the physical location of the markers relative to the area of interest in the patient can be known, and allows for navigation of interventional tools (Gotman, Paragraph 0048).

Regarding claim 45, the modifications of Anvari, Cinquin, Azizian ‘736 and Gotman disclose all the features of claim 40 above.
As disclosed in the claim 40 rejection above, the modifications of Anvari, Cinquin, Azizian ‘736 and Gotman disclose or teaches that a first imaging modality is x-ray.

Regarding claim 48, the modifications of Anvari, Cinquin, Azizian ‘736 and Gotman disclose all the features of claim 40 above.
As disclosed in Claim 40 above, Anvari discloses localizing the markers using X-Ray, and Cinquin and Gotman teaches using multi-modal anatomical markers.  Further, As disclosed in claim 40, Azizian ‘736 teaches wherein the first image capturing device is manipulatable by its robot arm 1012 (or other motorized mechanism) to capture a plurality of two-dimensional image slices or projections of an object at the work site from which a three dimensional model of the object may be computer generated without prior knowledge of the shape of the object using an imaging modality such as X-ray fluoroscopy (Paragraph 0089).
Therefore, the combination of Anvari, Cinquin, Azizian ‘736, and Gotman would read on adjusting the position and orientation of the first imaging device (X-ray) so that the multi-modal anatomical markers would be within a field of view (work site as described by Azizian ‘736) of the first imaging device.

Regarding claim 52, the modifications of Anvari, Cinquin, Azizian ‘736 and Gotman disclose all the features of claim 40 above.
As disclosed in claim 40 above, Anvari discloses the first imaging modality can be X-ray, and the second imaging modality can be MRI, where both modalities obtain their images without using light in a visible spectrum.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Anvari, in view of Cinquin, further in view of Azizian ‘736, further in view of Gotman, and further in view of Azizian.

Regarding claim 47, the modifications of Anvari, Cinquin, Azizian ‘736 and Gotman disclose all the features of claim 40 above.
However, the modifications of Anvari, Cinquin, Azizian ‘736 and Gotman do not disclose wherein the second imaging modality is stereoscopic fluorescence imaging.
Azizian teaches wherein the second imaging modality is stereoscopic (Paragraph 0067) fluorescence imaging (Paragraph 0070, 0072).  Azizian teaches imaging of anatomical markers, wherein the first imaging modality is visual light, and the second imaging modality is near-infrared induced fluorescence imaging for imaging an anatomical marker (Paragraph 0070, 0072), wherein the imaging system can be stereoscopic (Paragraph 0067).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Anvari, Cinquin, Azizian ‘736 and Gotman, wherein the second imaging modality is stereoscopic fluorescence imaging, as taught by Azizian, in order to provide three-dimensional location of the tracked structures and therefore be used for image-based or position-based visual servoing. (Azizian, Paragraph 0067).

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Zinreich, in view of Azizian, and further in view of Azizian ‘736.

Regarding claim 66, the modifications of Zinreich and Azizian disclose all the features of claim 1 above.

Zinreich discloses second images (diagnostic images, Col. 2, lines  59-67) of the marker are captured by a second imaging device using the second imaging modality (“PET”, lines 50-61).
However, the modifications of Zinreich and Azizian do not disclose the second image device is mounted to a first articulated arm of a computer-assisted device, and a tool is registered based on the first and second images; and the tool is mounted to a second articulated arm of the computer-assisted device.
Azizian ‘736 teaches the second image device is mounted to a first articulated arm (Abstract, Paragraph 0086).  Azizian ‘736  further teaches a tool is mounted to a second articulated arm (“first movable arm coupled to a manipulatable device having a working end”, Abstract; “manipulate devices such as tool instruments , Fig. 9, Ref. 31, 33, 35”, Paragraph 0075) of the computer assisted device (Abstract).  Azizian also teaches registering the tool based on the first and second images (Paragraph 0103, 0107, 0108).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Zinreich and Azizian, wherein the second image device is mounted to a first articulated arm of a computer-assisted device, and a tool is registered based on the first and second images; and the tool is mounted to a second articulated arm of the computer-assisted device, as taught by Azizian ‘736, in order to incorporate moveable arms to manipulate instruments for performing a task at a work site (Azizian ‘736, Paragraph 0003), and being able to register the position of the arms and tools attached to the arms so that they do not collide into one another (Azizian ‘736, Paragraph 0005).

Response to Arguments
Applicant’s arguments, filed 18 November 2020, with respect to claim(s) 1-3. 5-14, 40, 45, 47, 48, 52, and 66 have been considered but are moot because the new ground of rejection does not rely on any combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MT/Examiner, Art Unit 3793        

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793